DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-51 are pending.
Claims 1-42 and 48-51 are withdrawn from consideration.
Applicant’s arguments, see page 8, filed 05/05/2022, with respect to the rejection(s) of claim(s) 43 under 35 U.S.C. § 102 and 103 have been fully considered and are moot in view of new grounds of rejection prompted by Applicant’s amendment to claims.  A new ground(s) of rejection is made in view of Andrews et al. (US 20160095754 A1) in view of Hoggarth et al. (US 20170239095 A1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43, 44, 46 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. (US 20160095754 A1) as evidenced by Oxford Languages.
Regarding claim 43, Andrews teaches a wound therapy treatment system (Fig. 1), comprising: 
a wound dressing (102), the wound dressing comprising: 
a contact layer (140) having a plurality of openings formed at least partially therethrough [0044], the contact layer configured for placement in a wound bed [0005]; and 
a semi-rigid support layer (126) overlaying at least the contact layer, the semi-rigid support layer being non-porous, polyurethane being non-porous [0063]; and 
a therapy unit (104) comprising at least one of a negative pressure pump and a fluid instillation pump [0019], wherein at least one of the negative pressure pump and the fluid instillation pump is fluidly coupled to the support layer and is configured to deliver at least one of negative pressure to the wound bed or fluid instillation to the wound bed [0019] (Fig. 1).
Andrews describes support layer (126) as being “rigid” and further clarifies the descriptor by specifying one possible material for said layer would possess a Shore A value of about 70. As 70 Shore A corresponds to a rubber similar to a car tire, the material is considered to fulfill the requirement of being a semi-rigid material. Semi-rigid is recognized to mean “stiff and solid, but not inflexible” (Oxford Languages) as the term has not been further defined in the instant application.

Regarding claim 44, Andrews teaches the wound therapy treatment system of claim 43.
Andrews further teaches a cover layer (116) disposed between the contact layer (114) and the support layer (126) (Fig. 6).

Regarding claim 46, Andrews teaches the wound therapy treatment system of claim 43.
Andrews further teaches a drape layer (108) disposed atop the support layer (126) (Fig. 1).

Regarding claim 47, Andrews teaches the wound therapy treatment system of claim 43.
Andrews further teaches the support layer (126) is formed from a material that comprises at least one of a rubber material and a plastic material, namely polyester [0039].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 45 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Hoggarth et al. (US 20170239095 A1).
Regarding claim 45, Andrews teaches the wound therapy treatment system of claim 44.
Andrews fails to teach the cover layer and the contact layer are formed from a material that comprises foam.
Hoggarth teaches a wound treatment system (Fig. 3) wherein the cover layer (23) and the contact layer (22) are formed from a material that comprises foam [0025, 0063].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of Andrews with the material of Hoggarth as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB [Hoggarth 0025].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781